DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BATOUL (DARWISH) DARWICHE,
                            Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
   As Trustee For The Certificateholders of CWMBS 2003-60; ABDEL
  (DARWISH) DARWICHE; Unknown Spouse of Abdel Darwish If Any;
  Unknown Spouse Of Batoul Darwiche If Any; Any And All Unknown
 Parties Claiming By, Through, Under, And Against The Herein Named
    Individual Defendant(s) Who Are Not Known To Be Dead Or Alive,
   Whether Said Unknown Parties May Claim An Interest As Spouses,
      Heirs, Devisees, Grantees Or Other Claimants; HIBBS GROVE
PLANTATION HOMEOWNERS ASSOCIATION, INC.; HSBC MORTGAGE
   CORPORATION (USA); JOHN DOE and JANE DOE, As Unknown
                          Tenants In Possession,
                                Appellees.

                              No. 4D17-1772

                              [June 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. 09-041676 CACE
(11).

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellant.

   Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP,
Tallahassee; and William P. Heller of Akerman LLP, Fort Lauderdale, for
appellee The Bank of New York Mellon f/k/a The Bank of New York, As
Trustee For The Certificateholders of CWMBS 2003-60.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2